DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered. Claims 1,2,5-14,16-20,22 and 23 are pending.
Response to Arguments
Applicant’s arguments, see remarks, page 9, filed 5/24/2022, with respect to the claim objection and 35 USC 103 have been fully considered and are persuasive.  The claim objection of claim 5 has been withdrawn in the Office action of 3/10/2022. The 35 USC 103 rejection of claims 1,2,5,6,7,8,9,10,12,13 and 17,19 has been withdrawn. Thus, all objections and rejections are withdrawn in the Office action of 3/10/2022. 
Allowable Subject Matter
Claims 1,2,5-14,16-20,22 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowed for the same reasons as in the remarks of 5/24/2022, page 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orsini (US Patent App. Pub. No.: US 2015/0027618 A1) is pertinent as teaching “determining the volume of adhesive material”, [0021], with “resulting fluorescence radiation…by the adhesive”, [0014], 3rd S. However, claim 1’s “shape” is not taught.
Stevens et al. (Multiscale Structure of the Underwater Adhesive of Phragmatopoma Californica: a Nanostructured Latex with a Steep Microporosity Gradient) is pertinent as teaching “the volume of the glue…calculated” (page 5046, Confocal Image Processing, last S), wherein “The glue disk’s autofluorescence allowed visualization of the glue”, page 5046, Laser Scanning Confocal Microscopy, penultimate S, and also teaches “glue…shapes and sizes” “were similar with regard to nanoparticle shapes and sizes” (page 5046, Atomic Force Microscopy, last S). However, Stevens does not teach claim 1’s “a sample image stored in storage”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667